United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lawson, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Mike Watson, for the appellant
Office of Solicitor, for the Director

Docket No. 09-215
Issued: August 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 28, 2008 appellant filed a timely appeal from decisions of the Office of
Workers’ Compensation Programs dated February 25 and April 22, 2008 that denied her claims
for compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she was totally
disabled for the period August 27, 2006 to January 26, 2007 and on October 19, 2007. On
appeal, her representative argues that she was not provided limited duty by the employing
establishment until her claim was accepted.
FACTUAL HISTORY
On November 3, 2006 appellant, then a 37-year-old rural carrier, filed a Form CA-2,
occupational disease claim, alleging that her work duties caused pain on the right side of her
neck, right shoulder and right arm. She stopped work on October 24, 2006. Appellant submitted

an October 3, 2006 report from Dr. Robert W. Trout, a Board-certified physiatrist, who noted her
complaints of neck pain extending into the right upper extremity. Dr. Trout provided findings on
physical examination and performed a nerve conduction study (NCS) and electromyography
(EMG) scan that were reported as normal. An October 30, 2006 magnetic resonance imaging
(MRI) scan of the cervical spine demonstrated no focal abnormality. In reports dated
November 7 and 14, 2006, Dr. Matthew Nadler, a Board-certified anesthesiologist, advised that
appellant was seen for right shoulder and neck spasm. He diagnosed right shoulder pain. An
MRI scan of the shoulder on November 8, 2006 revealed a synovial cyst and bursitis with no
evidence of significant internal derangement. In a report dated November 14, 2006,
Dr. Sidney A. Cantrell, an osteopath Board-certified in family practice, treated appellant for a
cumulative trauma injury to her right shoulder with accompanying myofascitis of the trapezius
and cervical musculature. He reviewed the MRI scan findings and advised that appellant had not
responded to conservative treatment and was unable to work. In an attached disability slip,
Dr. Cantrell advised that appellant was unable to work from September 26 to
December 13, 2006.
By letters dated November 21, 2006, the Office advised appellant of the evidence needed
to support her claim for total disability. It asked that the employing establishment respond to
appellant’s claim.1 In a December 10, 2006 statement, appellant described her symptoms and
advised that repetitive work activities caused pain, which she first noticed on August 27, 2006.
In a December 12, 2006 report, Dr. Clinton F. Pickett, a Board-certified orthopedic surgeon,
advised that her repetitive work activities of delivering mail caused right subacromial
impingement bursitis with possible derangement. He recommended that appellant be trained for
a job that would not overwork her right shoulder. In a December 15, 2006 disability slip,
Dr. Cantrell advised that appellant could return to work on January 26, 2007. By letter dated
December 15, 2006, Dr. Nadler noted that appellant had limited range of motion on physical
examination and reported the right shoulder MRI scan findings. He advised that repetitive
motion of the right upper extremity while delivering mail caused appellant’s current complaints
and symptoms, due to internal derangement of the shoulder labrum.
On January 24, 2007 the Office accepted that appellant sustained employment-related
right subacromial bursitis and right internal derangement of the shoulder labrum. On January 25,
2007 Dr. Cantrell advised that appellant could return to work on January 29, 2007 with the
restriction that she not use her right upper extremity. On February 1, 2007 he provided
additional physical restrictions. On February 5, 2007 appellant filed a Form CA-7, claim for
compensation, for the period August 27, 2006 to January 26, 2007.2 She returned to limited duty
that day on February 6, 2007. By letter dated February 15, 2007, the Office informed appellant
that the medical evidence of record was insufficient to establish that she was totally disabled for
1

The November 21, 2006 letter was initially sent to the wrong address, but was correctly resent on
December 6, 2006.
2

Appellant also submitted medical reports not relevant to the claimed period which did not discuss her ability to
work. In a March 7, 2007 report, Dr. Erich J. Lingenfelter, a Board-certified orthopedic surgeon, noted her
complaints and provided findings on physical examination. He diagnosed right shoulder pain of unclear etiology. A
March 12, 2007 MRI scan of the right shoulder following arthrogram injection was interpreted as normal. A May 4,
2007 NCS and EMG scan of the right upper extremity were interpreted as normal.

2

the period claimed. Appellant was advised to submit a detailed medical report that explained
why she could not work.
By decision dated March 29, 2007, the Office granted wage-loss compensation for a total
of 32 hours for medical appointments on October 3 and 30, 2006, November 7, 8, 10, 13 and 14,
2006 and January 25, 2007. It found that appellant was not entitled to additional wage-loss
compensation because the medical evidence did not provide a well-reasoned medical opinion
explaining her disability.
On April 16, 2007 appellant requested reconsideration, contending that there were no
limited duties available within her restrictions and that the employing establishment did not offer
limited duty until her claim was approved. On April 27, 2007 the Office asked that the
employing establishment respond. In a May 1, 2007 letter, Sherry Winkinhofer, an injury
compensation specialist, advised that appellant had never requested limited duty and asserted
that the medical evidence did not establish that she was incapable of not working in any capacity.
In a June 26, 2007 decision, the Office denied modification of the March 29, 2007
decision. It noted that appellant had not submitted any new medical evidence. There was
insufficient medical evidence to establish that appellant was totally disabled for the period
claimed and no indication that she had submitted any request to the employing establishment for
restricted duty.
On June 29, 2007 Dr. Lingenfelter performed right shoulder arthroscopy with
subacromial decompression and debridement of subdeltoid bursitis. Appellant received
compensation for the period June 29 through July 11, 2007. On July 11, 2007 Dr. Lingenfelter
returned appellant to work with restrictions to her physical activity including a 20-pound weight
restriction. On September 17, 2007 appellant had a functional capacity evaluation (FCE) that
indicated she could perform light work. Dr. Lingenfelter recommended work hardening that was
to begin on October 8, 2007 for four hours daily. Appellant received compensation from
October 9 through 18 and October 23 and 24, 2007. On October 31, 2007 Dr. Lingenfelter
advised that appellant had reached maximum medical improvement and returned her to regular
duty. Appellant returned to duty and on November 2, 2007 was appointed acting postmaster.
By decision dated February 25, 2008, the Office found that appellant was not entitled to
wage-loss compensation for October 19, 2007. It found that appellant cancelled her work
hardening appointment on that day and the medical evidence did not address her time lost from
work on that date.
On March 17, 2008 appellant, through her representative, requested reconsideration of
the March 29 and June 26, 2007 decisions, arguing that the employing establishment verified that
there was no work available within her work limitations during the claimed period. She
submitted a limited-duty assignment priority form signed by the postmaster, John Weir, on
February 7, 2007. The employing establishment noted that work was available within
appellant’s work limitations but outside her craft and at a facility separate from that where she
was regularly assigned. By letter dated April 9, 2008, the Office asked that the employing
establishment respond. In an April 16, 2008 letter, Ms. Winkinhofer noted that the limited-duty
worksheet was prepared after appellant’s claim had been accepted and was used to aid in

3

identifying a limited-duty assignment for her. Appellant accepted a limited-duty assignment on
February 7, 2007.3
By decision dated April 22, 2008, the Office denied modification of the June 26, 2007
decision, finding that the medical evidence of record did not support that appellant was totally
disabled as claimed.
LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act,4 the term “disability” is defined as
incapacity, because of employment injury, to earn the wages that the employee was receiving at
the time of injury.5 Disability is thus not synonymous with physical impairment which may or
may not result in an incapacity to earn the wages. An employee who has a physical impairment
causally related to a federal employment injury but who nonetheless has the capacity to earn
wages he or she was receiving at the time of injury has no disability as that term is used in the
Act,6 and whether a particular injury causes an employee disability for employment is a medical
issue which must be resolved by competent medical evidence.7 Whether a particular injury
causes an employee to be disabled for work and the duration of that disability, are medical issues
that must be proved by a preponderance of the reliable, probative and substantial medical
evidence.8
Compensation for wage loss due to disability is available only for periods during which
an employee’s work-related medical condition prevents him or her from earning the wages
earned before the work-related injury,9 and whether a particular injury caused an employee
disability from employment is a medical issue, which must be resolved by competent medical
evidence.10 The Board will not require the Office to pay compensation for disability in the
absence of any medical evidence directly addressing the specific dates of disability for which
compensation is claimed. To do so would essentially allow employees to self-certify their
disability and entitlement to compensation.11 Furthermore, it is well established that medical
conclusions unsupported by rationale are of diminished probative value.12
3

The letter is dated May 1, 2007, although it is clearly in response to the April 2008 Office letter.

4

5 U.S.C. §§ 8101-8193.

5

See Prince E. Wallace, 52 ECAB 357 (2001).

6

Cheryl L. Decavitch, 50 ECAB 397 (1999); Maxine J. Sanders, 46 ECAB 835 (1995).

7

Donald E. Ewals, 51 ECAB 428 (2000).

8

Tammy L. Medley, 55 ECAB 182 (2003); see Donald E. Ewals, supra note 7.

9

W.P., 59 ECAB ____ (Docket No. 08-202, issued May 8, 2008).

10

Carol A. Lyles, 57 ECAB 265 (2005).

11

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

12

Jacquelyn L. Oliver, 48 ECAB 232 (1996).

4

Causal relationship is a medical issue, and the evidence required to establish a causal
relationship is rationalized medical evidence.13 Rationalized medical evidence is evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.14 Neither the mere fact that a disease or
condition manifests itself during a period of employment nor the belief that the disease or
condition was caused or aggravated by employment factors or incidents is sufficient to establish
causal relationship.15
Section 8103(a) of the Act provides that an employee may be furnished necessary and
reasonable transportation and expenses incident to the securing of medical services.16 The Board
has interpreted this section to authorize payment for loss of wages incurred while obtaining
medical services. Compensation for wage loss may be authorized while obtaining the medical
services and for a reasonable time spent traveling to and from the provider’s location.17
ANALYSIS
Regarding the period of claimed disability from August 27, 2006 to January 26, 2007,
appellant received 32 hours of wage-loss compensation for medical appointments on October 3
and 30, November 7, 8, 10, 13 and 14, 2006 and January 25, 2007. The record does not support
that she is entitled to additional disability compensation.
Medical evidence covering the claimed period of disability includes an October 3, 2006
report from Dr. Trout, November 7 and 14, 2006 reports from Dr. Nadler, and a November 14,
2006 report from Dr. Cantrell. None of these reports, however, contain any discussion regarding
appellant’s ability to work and are therefore of diminished probative value.18 Dr. Cantrell
submitted a disability slip on November 14, 2006 advising that appellant could not work from
September 26 to December 13, 2006. On January 25, 2007 he advised that appellant could
return to work but could not use her right upper extremity. Dr. Cantrell did not provide a
rationalized explanation as to why appellant was totally disabled for the period claimed. In a
December 12, 2006 report, Dr. Pickett advised that appellant’s repetitive work activities of
delivering mail caused right subacromial impingement bursitis with possible derangement and
advised that she be trained for a job that would not overwork her right shoulder. As with
Dr. Cantrell’s opinion, Dr. Pickett did not demonstrate any knowledge of the job requirements of
13

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

14

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

15

Dennis M. Mascarenas, 49 ECAB 215 (1997).

16

5 U.S.C. § 8103(a).

17

Gayle L. Jackson, 57 ECAB 546 (2006).

18

Id.

5

appellant’s work duties or provide a rationalized explanation as to why she was totally disabled
for this period. The Board has long held that medical conclusions unsupported by rationale are
of diminished probative value and insufficient to establish causal relationship.19 In a
December 15, 2006 letter, Dr. Nadler provided findings on physical examination and advised
that the repetitive motions caused appellant’s complaints of right shoulder pain. He too provided
no opinion regarding appellant’s ability to work. The Board therefore finds the medical evidence
insufficient to establish that appellant was totally disabled for the period August 27, 2006 to
January 26, 2007.
Regarding October 19, 2007, at that time appellant was working half days, attending
work hardening for half days and receiving wage-loss compensation for four hours daily. The
record supports that she did not attend work hardening on October 19, 2007, and there is no
medical evidence of record to support that she was undergoing medical treatment that day or a
medical opinion that directly addressed whether she was disabled on October 19, 2007.20
Appellant therefore would not be entitled to wage-loss compensation for October 19, 2007.
Finally, appellant’s argument that she was not furnished limited duty is moot, as the
medical evidence in this case is insufficient to establish that she was totally disabled from her
regular duties as a rural carrier for the periods claimed.21
CONCLUSION
The Board finds that appellant did not establish that she was totally disabled and thus
entitled to wage-loss compensation for the entire period August 27, 2006 to January 26, 2007
and for October 19, 2007.

19

Sandra D. Pruitt, 57 ECAB 126 (2005).

20

William A. Archer, supra note 11.

21

Carol A. Lyles, supra note 10.

6

ORDER
IT IS HEREBY ORDERED THAT that the April 22 and February 25, 2008 decisions
of the Office of Workers’ Compensation Programs be affirmed.
Issued: August 13, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

